Citation Nr: 9932772	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had an unverified period of active military 
service from August 1979 to August 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, granted 
service connection for bilateral hearing loss, with 
assignment of a zero percent disability rating.

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
has been obtained for correct resolution of this claim.

2.  The veteran's bilateral hearing loss is manifested by 
puretone threshold averages of 17-30 decibels in the right 
ear and 67-76 decibels in the left ear, with speech 
recognition ability of 94-100 percent for the right ear and 
88-96 percent for the left ear, resulting in Level "I" 
hearing for the right ear and Level "II" or "III" hearing 
for the left ear. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
compensable evaluation for his bilateral hearing loss, and VA 
has satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss have not 
been met since the initial grant of service connection.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.85, 
and 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.85 and 4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran has reported exposure to noise and rupturing the 
right tympanic membrane during service.  On the authorized 
audiological evaluation in January 1996, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
5
15
25
LEFT
40
40
40
95
95

The puretone threshold average was 17 decibels for the right 
ear and 67 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in both 
ears.

A March 1996 rating decision, inter alia, granted service 
connection for bilateral hearing loss, with assignment of a 
zero percent (noncompensable) disability rating.  The veteran 
argued that he was entitled to a compensable rating because 
he was unable to hear other people speaking properly.  

The RO obtained the veteran's VA medical records for 
treatment between January 1996 and December 1997.  In 
September 1997, he was evaluated for hearing aids.  The 
audiological evaluation showed puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
20
30
LEFT
35
45
40
85
90

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  It was noted that he needed to be seen 
by otology for medical intervention or clearance for hearing 
aids.

In June 1998, the veteran underwent another VA audiological 
examination.  He stated that he was unable to hear his 
coworkers, and his hearing acuity was worse on the left.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
20
20
25
LEFT
45
55
50
100
100

The puretone threshold average was 25 decibels for the right 
ear and 88 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 88 percent in the left ear.  

In April 1999, the veteran underwent another VA audiological 
examination.  He reported difficulty hearing conversations 
and speaking on the telephone.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
25
25
30
LEFT
45
50
45
90
95

The puretone threshold average was 30 decibels for the right 
ear and 70 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 96 percent in the left ear.

The RO obtained the veteran's VA medical records for 
treatment between January 1996 and May 1999.  In May 1998, it 
was indicated that the veteran was concerned about getting 
sufficient gain from his left ear hearing aid.  He was having 
difficulty performing certain job duties without hearing 
aids.  In November 1998, it was indicated that the veteran 
was a good hearing aid candidate for the left ear and 
borderline for the right ear.  He had previously worn a 
hearing aid for the left ear.  He was having significant 
difficulty in the workplace, school, etc., with a single 
hearing aid; he wanted binaural programmable hearing aids.  
He underwent an audiological evaluation, which showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
25
25
30
LEFT
45
55
50
85
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

In January 1999, the veteran reported decreased hearing 
acuity since the prior visit in October 1997.  Examination 
showed retracted tympanic membranes bilaterally.  The veteran 
stated that he did not want hearing aids.  In February 1999, 
he requested that his hearing aids be reprogrammed.  It was 
noted that he almost always used his hearing aids, and he had 
severe difficulty without use of hearing aids.  

The veteran had a personal hearing in February 1999.  He 
stated that he was first issued hearing aids in January 1997, 
with a second set of programmable hearing aids recently 
issued.  The new hearing aids worked much better for him.  He 
had problems at work due to his hearing loss.  He had 
difficulty hearing people and using items such as a 
stethoscope.  He often had to adjust his hearing aids when in 
a crowd of people or in situations such as movie theaters.


II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his bilateral hearing loss.  Therefore, his claim 
continues to be well grounded as long as the rating schedule 
provides a higher rating for the service-connected condition.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  He has also had a personal hearing in 
accordance with his request.  There is no indication of 
additional treatment records that the RO failed to obtain.  
Sufficient evidence is of record to properly rate the 
veteran's service-connected disability.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The veteran has disagreed with the original disability rating 
assigned for his hearing loss.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The Supplemental Statements of the Case provided to the 
veteran identified the issue on appeal as evaluation of the 
service-connected hearing loss.  Throughout the course of 
this appeal, the RO has evaluated all the evidence of record 
in determining the proper evaluation for the veteran's 
hearing disorder.  The March 1996 rating decision that 
granted service connection considered all the evidence of 
record in assigning the original disability rating for the 
veteran's hearing disorder.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
bilateral hearing loss. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran's bilateral hearing loss is rated under 
Diagnostic Code 6100.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1998), including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the veteran's claim for a 
higher rating from June 10, 1999, under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.

Although the new regulations were not in effect when the 1996 
rating decision was made, the RO considered the new 
regulations in the July 1999 Supplemental Statement of the 
Case.  Therefore, the veteran and his representative were 
given notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical.  The amended regulations 
did incorporate some explanatory comments concerning VA's 
method of evaluating a hearing loss disorder, and these 
comments will be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (1999).  Tables VI and VII are reproduced below.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, that 
of Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999). 






TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The results of the audiograms since 1996, as indicated above, 
have shown that the veteran's hearing loss has been properly 
evaluated as zero percent disabling.  Based on a 94 percent 
speech recognition score and a 17-decibel puretone threshold 
average as shown in January 1996, Table VI indicates a 
designation of Level "I" for the right ear.  Based on a 94 
percent speech recognition score and a 67-decibel puretone 
threshold average as shown in January 1996, Table VI 
indicates a designation of Level "II" for the left ear.  
When applied to Table VII, the numeric designations of "I" 
for the better ear and "II" for the poorer ear translated 
to a zero percent evaluation.  

Based on a 98 percent speech recognition score and a 25-
decibel puretone threshold average as shown in June 1998, 
Table VI indicates a designation of Level "I" for the right 
ear.  Based on an 88 percent speech recognition score and a 
76-decibel puretone threshold average as shown in June 1998, 
Table VI indicates a designation of Level "III" for the 
left ear.  When applied to Table VII, the numeric 
designations of "I" for the better ear and "III" for the 
poorer ear also translated to a zero percent evaluation.  

Based on a 100 percent speech recognition score and a 30-
decibel puretone threshold average as shown in April 1999, 
Table VI indicates a designation of Level "I" for the right 
ear.  Based on a 96 percent speech recognition score and a 
70-decibel puretone threshold average as shown in June 1998, 
Table VI indicates a designation of Level "II" for the left 
ear.  When applied to Table VII, the numeric designations of 
"I" for the better ear and "II" for the poorer ear also 
translated to a zero percent evaluation.  Therefore, the 
veteran's service-connected hearing loss has properly been 
assigned a noncompensable disability rating since the initial 
grant of service connection.  38 C.F.R. § 4.85, Tables VI and 
VII (1998 and 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Table VIa is reproduced below.  The amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999). 


TABLE VIa
Numeric Designation of Hearing Impairment
Based Only on Puretone Threshold Average

		Average Puretone Decibel Loss
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on 
the each of the VA examinations have been 55 decibels or 
greater, such findings were not present in all four 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  In 1996 and 
1999, findings of 55 decibels or greater were present in two 
frequencies for the left ear.  In 1998, findings of 55 
decibels or greater were present in three frequencies for the 
left ear.  There have been no findings of 55 decibels or 
greater for the right ear.  Furthermore, none of these 
audiometric evaluations showed puretone thresholds of 70 
decibels or more at 2000 Hertz.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

